Bussell, J.
Tbe suit was for damages on account of personal injuries. Tbe evidence was in conflict, but authorized tbe finding in favor of the plaintiff.
1. Tbe special exceptions relate to errors in tbe charge of tbe court, which, it is insisted, require tbe grant of a new trial. The assignment of error predicated upon tbe use of tbe word age, instead of “expectancy,” is sufficiently dealt with in the headnote. It is only necessary to say that, between tbe two excerpts to which exception is taken, tbe judge made the usual explanation as to tbe manner in which the tables should be used to aid in making calculations; 'and, therefore, it is very clear that the jury understood the judge to mean expectancy, although he said “age.”
2. The real contest in this case arises upon the point whether the judge, in his charge to the jury, intimated or expressed the opinion that the plaintiff had been injured. The headnote sets out each of the excerpts upon which the plaintiff in error places that construction. A reading of the charge discloses that several times in the course of his instructions the judge told the jury that it was *52a question of fact, for their sole determination, whether the plaintiff received the injury alleged. At the close of the charge, in instructing the jury upon the subject of negligence, he again told them that it was for them to say whether the defendant exercised extraordinary care and diligence in avoiding the injury, “if you believe any was sustainedWe refer to these portions of the charge merely as illustrative of any apparent ambiguity in the excerpts to which exception was taken, and to ascertain whether there is any ground for criticism of those particular excerpts. Of course, if the trial judge, in charging the jury, expressed, or even by intimation conveyed to them, his opinion as to a material fact in the case, it is doubtful that such error could be corrected at all. While it is reversible error for a trial judge, in charging the jury, to assume the existence of any fact which is in contest, it is perfectly plain to our minds that the reference of the judge to the injury sustained, in each of the excerpts, is qualified by the conditional statement at the beginning of each of them, — “if the jury finds,” or “if they believe;” and this qualifying statement controls and limits all that follows in the subsequent statement. Judgment affirmed.